Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Statement of Reasons for Allowance
	The prior art cited 1/12/21 alone or in combination with the other art of record does not describe or suggest the claimed method limited by inter alia a draw-to-feed osmotic pressure differential at least 10 times higher than a draw-to-feed hydrostatic pressure.


/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152